Writ of habeas corpus in the nature of an application to reduce bail upon certain criminal complaints pending in the Town of Haverstraw Justice Court under docket No. 2006-07652.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail on the criminal complaints pending in the Town of Haverstraw Justice Court under docket No. 2006-07652 to the sum of $15,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same, sum as a cash bail alternative. Adams, J.P., Santucci, Lunn and Dillon, JJ, concur.